DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 12, 2022 has been entered and considered and an action on the merits follows.

Response to Arguments
In Applicant's arguments filed April 12, 2022, Applicant argued that in Engel, the glass fiber does not function to concentrate light in a direction of the object. This argument has been fully considered but it is not persuasive because Engel discloses that LED’s can guide light into the film 15 directly or indirectly via glass fibers, in which the light is extensively distributed by suitable means and diverted in such a way that it can hit the material 9 and heat it up (see para. 47, lines 5-9). Therefore, the glass fiber is functioned as a part of (i.e. indirectly) concentrating light in a direction of the object (9). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 56-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (hereinafter “Engel”) (US 2016/0183327A1) in view of Schroth et al. (hereinafter “Schroth”) (US 2005/0188734 A1).
Regarding claim 40, Engel discloses a hot-pressing tool to be mounted on a press, the hot-pressing tool comprising:
a first tool portion (11) (see “tool” in para. 44);
a second tool portion (13) (see “tool” in para. 45);
a pressing chamber (see a space where an objected (9) is located in fig. 5) to receive an object (9) to be pressed, the pressing chamber being defined by movement of the first tool portion and the second tool portion with respect to one another between a distant position (see a top portion of fig. 5) and a close position (see a bottom portion of fig. 5);
a heating device (2L and 2R) to heat an inner volume of the pressing chamber via optical radiation (fig. 6 and para. 40-41), the heating device having a concentration member (16L) to concentrate the optical radiation in a direction of the object (9) (fig. 6); and
a first pressing member (i.e. an upper surface of the first tool portion (11)) on the first tool portion, and a second pressing member(i.e. a lower surface of the second tool portion (13)) on the second tool portion, to exert, respectively, a pressing force on opposite faces of the object (9) when received in the pressing chamber (see the bottom portion of figure 5).
Engel does not expressly disclose the first tool portion (11) is removable fastened to a first platen by a first fastener member, and the second tool portion (13) is removable fastened to a second platen by a second fastener member. Schroth discloses it is old and well known in pressing art to provide a press with first and second tool portions (28 and 66) including respective first and second platens (30, 30’), wherein the tools are removable fastened to the platens by fastener members (32 and 36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the press of Engel with first and second platens, so that the first and second tool portions can be removable fastened thereto by fastener members, as taught by Schroth, in order to ease the removal of the tool portions in the event when the tool portions are worn out or damage.
Regarding claim 56, the pressing tool of claim 40, further comprising an atmosphere control member (see “vacuum” in para. 24, 46, and 47), for connection to an inert gas supply source and/or a vacuum source (see “vacuum” in para. 24, 46, and 47), to place the pressing chamber under a controlled atmosphere, capable of being.
Regarding claim 57, modified Engel discloses the first fastener member and the second fastener member each comprises a mechanical fastener (see “bolts (32) and “nuts” (36) in para. 14 of Schroth).
Regarding claim 59, Engel discloses a method for using a hot pressing tool, the method comprising: providing a hot pressing tool that includes:
a first tool portion (see claim 40 above);
a second tool portion (see claim 40 above);
a pressing chamber (see claim 40 above) to receive an object to be pressed, the pressing chamber being defined by movement of the first tool portion and the second tool portion with respect to one another between a distant position and a close position (see claim 40 above);
a heating device to heat an inner volume of the pressing chamber via optical radiation, the heating device having a concentration member to concentrate the optical radiation in a direction of the object (see claim 40 above); and
a first pressing member on the first tool portion, and a second pressing member on the second tool portion, to exert, respectively, a pressing force on opposite faces of the object when received in the pressing chamber (see claim 40 above),
placing the first tool portion and the second tool portion in the distant position (see the upper portion of fig. 5);
arranging the object (9) to be pressed in a pressing seat (see fig. 5);
moving the first tool portion and the second tool portion towards a closed position so as to define the pressing chamber and confine the object therein (see the bottom portion of fig. 5);
heating, via the heating device (2L and 2R), the inner volume of the pressing chamber to a target temperature (see para. 17-19 and 47); and
exerting a pressure on opposite faces of the object to be pressed, while maintaining the inner volume of the pressing chamber at a temperature that is close to the target temperature (see para. 17-19 and 47).
Engel does not expressly disclose the first tool portion (11) is removable fastened to a first platen by a first fastener member, and the second tool portion (13) is removable fastened to a second platen by a second fastener member. Schroth discloses it is old and well known in pressing art to provide a press with first and second tool portions (28 and 66) including respective first and second platens (30, 30’), wherein the tools are removable fastened to the platens by fastener members (32 and 36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the press of Engel with first and second platens, so that the first and second tool portions can be removable fastened thereto by fastener members, as taught by Schroth, in order to ease the removal of the tool portions in the event when the tool portions are worn out or damage.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Engel and Schroth, further in view of Malmberg (US 4,103,413).
Modified Engel discloses the first fastener member and the second fastener member each comprises a mechanical fastener (see “bolts (32) and “nuts” (36) in para. 14 of Schroth). As to the fastener members are magnetic fasteners, Malmberg can be applied to teach it is well known in mechanical art to fasten a tool to a press platen/shoe to screw/bolt elements or magnetic members (see col. 6, lines 6-7). Therefore, it would have been an obvious matter of design choice to fasten the tool portions of Engel to the platens by magnetic members, as taught by Malmberg, since such type of fasteners is old and well-known in the pressing art for fastening a tool to a platen and both types of fasteners (bolt/nuts fastener and magnetic fastener) work equally as well, one skilled in the art would make a choice for convenience or economic reason.

Allowable Subject Matter
Claims 41-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 2,312,232 to Bol. discloses a device having a quartz lamp (40), a sleeve (39), and a cap (53). Bol fails to disclose the cap axially extending the sleeve, such that facing walls of the     cap and facing walls of the sleeve define an annular space configured for communication with a source of a heat-transfer fluid, as claimed in claim 41.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	July 21, 2022